Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered March 10, 1995, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, 71/2 to 15 years, and SVz to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
The court properly exercised its discretion by summarily denying defendant’s motion to set aside the verdict. The motion failed to contain sworn allegations of fact from the jurors involved and counsel’s averments were conclusory and speculative (People v Boddie, 240 AD2d 155; People v Salaam, 187 AD2d 363, affd 83 NY2d 51). Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.